 Case 3:18-cv-00780-REP Document 33 Filed 08/22/19 Page 1 of 18 PageID# 272



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division


UHURU ROWE,

               Plaintiff,

v.                                                    CASE NO. 3:18cv780

HAROLD W. CLARKE, et al.,

               Defendants.

 REPLY TO PLAINTIFF’S OPPOSITION TO DEFENDANTS’ SECOND MOTION TO
                              DISMISS

       Harold W. Clarke, Michelle Carpenter, Natasha Perkerson, T.L. Birckhead, T. Darden,

Tracy Ray, and Gregory L. Holloway (“Defendants”), by counsel, submit the following Reply to

Plaintiff Uhuru Rowe’s Opposition to Defendants’ Motions to Dismiss. Dkt. No. 31.

                                           Introduction

       Rowe’s Opposition to Defendants’ Motion to Dismiss Plaintiff’s Second Amended

Complaint (“SAC”) does many things. It clarifies the claims Rowe attempts to bring and the

Defendants against whom he attempts to bring them. It also attempts to expand liability for

prison officials’ responses to grievances and complaints, based entirely on inapposite case law,

most of which is from non-binding jurisdictions. It even concedes that Rowe’s SAC fails to state

a claim against at least one defendant. What it does not and cannot do is resuscitate a complaint

that fails to state claims against the named defendants.

       Defendants address the following issues in this Reply: (1) Personal Involvement; (2)

Standing for Injunctive Relief; (3) Declaratory Relief; (4) First Amendment Liability Based on
 Case 3:18-cv-00780-REP Document 33 Filed 08/22/19 Page 2 of 18 PageID# 273



the Grievance Procedure; and (5) Procedural Due Process Claims. Defendants stand by the

arguments raised in their Memorandum, even if not expressly addressed herein.

       A.      Personal Involvement

       i.      Defendant Ray

       Rowe concedes that his SAC fails to state a claim against Defendant Tracy Ray. See Pl.’s

Resp. 2. (“Ray is not liable for any of the conduct herein.”). Accordingly, Defendant Ray

respectfully requests this Court dismiss any and all claims against him.

       ii.     Defendant Clarke

       Rowe has not addressed Defendant Clarke’s arguments regarding a failure to include

factual support for Clarke’s personal involvement in the events outlined in the SAC. Nor has he

addressed this Court’s previous decision granting Clarke’s Motion to Dismiss based on the fact

that the First Amended Complaint was “utterly devoid of any factual allegations against Clarke.”

Mem. Op. 7. Accordingly, any argument on Clarke’s personal involvement is waived and

Defendants respectfully request this Court dismiss any and all claims against Clarke.

       iii.    Defendant Birckhead

       Rowe also fails to address Defendant Birckhead’s arguments regarding the sparsity of

allegations against her. Instead, Rowe simply re-asserts the allegation in the SAC that Birckhead

“directed” that the document at Exhibit A to the SAC be censored. Pl.’s Resp. 4. The SAC

remains deficient in this regard as to Defendant Birckhead, because the SAC alleges only that

Birckhead “directed” that others “censor” Rowe’s correspondence. There is nothing to link

Birckhead to the actual “censorship” of Exhibit A. Instead, the SAC goes on to state that,

following this direction from Birckhead, Carpenter “inadvertently” allowed the “same content”

to exit the prison via the United States mail. SAC ¶¶ 26, 28.




                                                 2
 Case 3:18-cv-00780-REP Document 33 Filed 08/22/19 Page 3 of 18 PageID# 274



       This last distinction is not, as Rowe argues, one raised for the proposition that, so long as

the content was ultimately received by someone, well then no harm, no foul. Pl.’s Resp. 4 n.5.

Instead, Defendants raised this argument regarding Exhibit A for the purpose of illustrating that

Rowe’s SAC failed to state a claim based on any interference with this document whatsoever.

Defs.’ Mem. 9. From the face of the SAC, it appears that Birckhead is alleged to have “directed”

a document be “censored”, but then, “inadvertently”, it was not. SAC ¶¶ 26-28. These allegations

fail to establish any “censorship” of or interference with Exhibit A. More specifically, they fail to

support a claim against Birckhead. To the best of Defense Counsel’s knowledge, there is no First

Amendment claim for “attempted censorship.” Accordingly, any claims against Defendant

Birckhead should be dismissed.

       B.      Standing for Injunctive Relief

       Instead of addressing the bulk of Defendants’ arguments regarding Rowe’s lack of

standing to seek injunctive relief, Rowe instead shifts his argument to one surrounding mootness

and voluntary cessation of a purportedly unlawful behavior. “Mootness and standing are related,

yet distinct concepts.” Meredith v. Stein, 355 F. Supp. 3d 355, 361 (E.D.N.C. 2018). While

Rowe’s statements of the law on the issue of mootness are correct, they miss the point.

       Defendants argued – both in the instant Motion to Dismiss and in their previous Motion

to Dismiss – that Rowe lacked standing to seek injunctive relief because he had failed to allege

any “facts to show that now, more than a year later and at a different facility, Rowe is somehow

at risk of being harmed again, much less that any such risk is ‘real and immediate.’” Defs.’

Mem. 19. The main problem in Rowe’s SAC was that he failed to allege any facts to show that

he was subject to a continued risk of harm. Rowe’s allegations in the SAC were and are entirely




                                                 3
    Case 3:18-cv-00780-REP Document 33 Filed 08/22/19 Page 4 of 18 PageID# 275



retrospective, not prospective. Therefore, they failed to establish any risk of future harm and thus

failed to entitle him to injunctive relief.

        The Supreme Court addressed this very issue in City of Los Angeles v. Lyons 461 U.S. 95

(1983). The Fourth Circuit addressed it in Bryant v. Cheney. 924 F.2d 525 (4th Cir. 1991). The

holdings on this issue are clear: “The equitable remedy is unavailable absent a showing of

irreparable injury, a requirement that cannot be met where there is no showing of any real or

immediate threat that the plaintiff will be wronged again.” Lyons, 461 U.S. at 111. “Past

exposure to illegal conduct does not in itself show a present case or controversy regarding

injunctive relief, however, if unaccompanied by any continuing, present, adverse effects.”

O’Shea v. Littleton, 414 U.S. 488, 495-96 (1974).

        In his Response, Rowe attempts to add facts that are not present in the SAC and to offer

purely speculative bases for the requested injunctive relief. There, Rowe states that the

defendants “work for the Department of Corrections and can be assigned to any prison in the

state.” Pl.’s Resp. 10. Additionally, Rowe adds that Warden Ray – against whom he concedes he

has failed to state a claim – is now the warden at Rowe’s current facility: Greensville. Id. And,

Rowe adds, the “Eastern Regional Director also has jurisdiction over the institution where Mr.

Rowe is presently incarcerated.” Id. None of this was in the SAC, 1 but that does not really

matter. Even if we do accept these statements as true, nothing about them tends to show any

“real or immediate threat” that Rowe will be harmed again in the future. Lyons, 461 U.S. at 111.

        Rowe has alleged only “past exposure to [allegedly] illegal conduct” and has not

established standing to seek injunctive relief. His claim for this relief should be dismissed.



1
  A plaintiff’s complaint “‘may not be amended by the briefs in opposition to a motion to
dismiss.’” Weakley v. Homeland Security Solutions, Inc., No. 3:14cv785, 2015 WL 11112158,
at*5 (E.D. Va. May 19, 2015) (quoting and citing multiple cases).


                                                  4
 Case 3:18-cv-00780-REP Document 33 Filed 08/22/19 Page 5 of 18 PageID# 276



        C.     Declaratory Judgment Relief

        Rowe also contends that a declaratory judgment would be appropriate in this case “‘to

declare the rights and other legal relations of any interested party seeking such declaration,

whether or not further relief is or could be sought.’” Pl.’s Mem. 11 (quoting 20 U.S.C. § 2201).

While a declaratory judgment certainly can be helpful in, say, a dispute between an insured and

an insurer regarding coverage or a duty to defend, it would serve little purpose in the instant

case.

        Declaratory judgments are appropriate “when the judgment will serve a useful purpose in

clarifying and settling the legal relations in issue, and . . . when it will terminate and afford relief

from the uncertainty, insecurity, and controversy giving rise to the proceeding.” Centennial Life

Ins. Co. v. Poston, 88 F.3d 255, 256 (4th Cir. 1996). A court’s exercise of such power is

discretionary. Id.

        Here, the request for a declaratory judgment is not appropriate because there is no dispute

as to the legal relations of the parties. Rowe is an inmate in the custody of the Department of

Corrections. The parties agree on the First Amendment legal standards that apply to that

relationship in the context of prison mail. Defendants also do not contest their roles as state

actors or actors “under color of state law” for purposes of § 1983 liability. Other than resolving

those undisputed relations, there is little else a declaratory judgment could do for Rowe. Here,

the parties know their roles. The question that remains – assuming Defendants’ Motion is denied

– is whether Defendants are liable to Rowe for a violation of his constitutional rights. Because a

declaratory judgment would serve no useful purpose in clarifying the legal relations of the

parties, Defendants respectfully request this Court not exercise its discretionary authority to

award such relief.




                                                   5
 Case 3:18-cv-00780-REP Document 33 Filed 08/22/19 Page 6 of 18 PageID# 277



       D.      First Amendment Liability Based on the Grievance Procedure – Darden and
               Holloway

       Rowe has “amplified” his complaint on the issue of liability based on Defendants Darden

and Holloway’s responses to his grievances and requests the Court “revisit” the issue of their

First Amendment liability, which is based solely on their responses to Rowe’s grievances. Pl.’s

Resp. 6 n.8. In support of this request, Rowe primarily relies on non-binding case law from the

Second and Eighth Circuits, much of which is inapplicable to the allegations in the SAC or the

arguments in Defendants’ Motion. Essentially, Rowe seeks to hold Darden and Holloway liable

for a purported violation of his First Amendment rights simply because they responded to his

grievances after the alleged unconstitutional conduct occurred. In the Fourth Circuit, he cannot

do this. Rowe’s cases from the Second and Eighth Circuits do not support his argument, either.

       i.      Fourth Circuit Case Law

       The consistent holdings in the Fourth Circuit are clear: there is no liability for a prison

official’s response to an administrative grievance based on an allegation of completed

misconduct. See Defs.’ Mem. 14 (citing cases); see also Green v. Beck, 539 Fed. App’x 78, 80

(4th Cir. 2013) (finding that the plaintiff’s complaint contained, at most, allegations that certain

defendants failed to investigate the inmate plaintiff’s grievances regarding the recognition of the

plaintiff’s religious name change and that this was not sufficient to sustain a §1983 claim against

these officials); Washington v. Federal Bureau of Prisons, No. 5:16cv3913, 2019 WL 2125246,

at *12 (D.S.C. Jan. 3, 2019) (holding that there could be no liability based solely on prison

officials’ responses to grievances from a blind inmate, alleging failure to accommodate his

disability and inconsistent medical and personal care based on his blindness).

       Within the Fourth Circuit, the only time responses to grievances may contribute to a

constitutional violation are in situations where the lack of response or remedy to a situation



                                                 6
 Case 3:18-cv-00780-REP Document 33 Filed 08/22/19 Page 7 of 18 PageID# 278



raised in the grievance evidences knowledge of a risk and a conscious decision to disregard such

risk. Importantly, it is not the response to the grievance that is relevant in these situations. The

grievances are relevant to establish a defendant’s knowledge of a risk in support of an element of

the grievant’s claim. It is the responding party’s conduct, not the content of his response, that can

get him into trouble.

       Such scenarios usually arise in the context of an Eighth Amendment deliberate

indifference claim. This was exactly the situation in the sole Virginia case Rowe cites: Johnson

v. Pearson, 316 F. Supp. 2d 307 (2004). In that case, a non-smoking inmate with a history of

respiratory issues was assigned a cellmate who was a habitual smoker. The plaintiff submitted

grievances and asked for a re-assignment. The defendants in that case – a warden and a regional

administrator – responded to the grievances, ruled them unfounded, and did not take action to

move the plaintiff to a non-smoking cell. The Court found that a reasonable person – even a non-

medical official, like the warden and administrator – should have known that the plaintiff’s

housing assignment subjected him to a risk of ongoing harm. Thus the court rejected the

defendants’ arguments that they were not personally involved in the underlying facts of the case

because the grievances were evidence that the defendants knew of a risk to the plaintiff. The key

in the Johnson case is that these defendants actually could have prevented the ongoing harm at

issue, and did not. It was not simply their responses to grievances regarding a previously

completed action that rendered them liable.

       Similarly, in Scott v. Clarke, the court held that prison officials could be placed on notice

of constitutional violations – again in the context of an Eighth Amendment deliberate

indifference claim – via the grievance process. 64 F. Supp. 3d 813, 842 (W.D. Va. Nov. 25,

2014). However, the claim in Scott was not one premised upon the defendants’ responses to




                                                 7
    Case 3:18-cv-00780-REP Document 33 Filed 08/22/19 Page 8 of 18 PageID# 279



grievances regarding a completed act, as it is in this case. Instead, grievances were at issue in

Scott because the court held they illustrated notice to defendants of a continuing risk of harm,

one of the elements of a deliberate indifference claim. 2

        Summarized, the law in the Fourth Circuit is clear that simply responding to an after-the-

fact grievance regarding an alleged constitutional violation does not contribute to that violation.

This argument, however, cannot be used a “defense” in the context of a claim of deliberate

indifference to a serious risk of harm to an inmate’s health when a non-medical prison official

had been informed about the risk via the grievance process.

        ii.    Non-Binding Case Law

        Rowe also attempts to persuade the Court that the “weight of legal authority holds that a

prisoner may have a cause of action against those who have considered appeals” contained in an

inmate grievance when they fail to take action to correct the issue in the grievance. Pl.’s M. 8.

Most of the non-binding case law Rowe cites in support of this proposition, however, does not

actually so hold.

        First, Rowe upbraids Defendants for their reliance on George v. Smith, 507 F.3d 605, 609

(7th Cir. 2007) and claims such reliance “may be misplaced.” Pl.’s Mem. 6. Defendants cited

George for the proposition that “[r]uling against a prisoner on an administrative complaint does

not cause or contribute to [a constitutional] violation” and “[a] guard who stands and watches

while another guard beats a prisoner violates the Constitution; a guard who rejects an

administrative complaint about a completed act of misconduct does not”)). Id. at 609. Rowe

states that “another panel of the same court has held that a negative response to a grievance is

2
  The case upon which the court relied in Scott to make this holding also dealt with awareness of
a risk of harm to an inmate based on the inmate’s submission of grievances and a failure to
respond as a basis for a claim of deliberate indifference. Young v. Wexford Health Sources, No.
10 C 8220, 2012 WL 621358, at *4-5 (N.D. Ill. Feb. 14, 2012).


                                                  8
    Case 3:18-cv-00780-REP Document 33 Filed 08/22/19 Page 9 of 18 PageID# 280



actionable” and cites Johnson v. Snyder, 444 F.3d 579, 583-84 (7th Cir. 2006) in support of that

statement. Pl.’s Mem. 6. Johnson, however, did not hold that a negative response to a grievance

could be actionable. In fact, the Johnson court held that “each of the defendants responded to

[the plaintiff’s] grievances appropriately and suggested or approved of a remedy.” Id. at 587. The

Johnson court had no opportunity to hold that prison officials’ “negative” responses to

grievances could establish liability for a constitutional violation because all of the defendants

appropriately responded to plaintiff’s grievances. Rowe’s reliance on this case for the

proposition that negative responses to grievances can trigger constitutional liability is incorrect at

best.

        Rowe next relies upon the case of Wright v. Smith, 21 F. 3d 496 (2d Cir. 1994) for the

proposition that a supervisory official can be liable for a constitutional violation based on his

denial of a grievance. 3 However, Wright did not actually hold this. In fact, the Wright opinion

does not mention the word “grievance” at all. Instead, the supervisory defendant in Wright

received notice of an alleged constitutional violation when he was served with a lawsuit on the

issue. Id. at 498. The court did hold that once he received knowledge of the ongoing

constitutional violation and failed to take steps to remedy it, this defendant could have been

liable under the Second Circuit’s established parameters for supervisory liability. 4 That does not

mean, however, that a negative response to a grievance establishes the defendant’s direct liability

in the Second Circuit, or that it should in the Fourth Circuit, either.

        Rowe also cites Fruit v. Norris, 905 F.2d 1147 (8th Cir. 1990) and Williams v. Smith, 781

F.2d 319, 324 (2d Cir 1986) in support of the proposition that a denial of a grievance can form

3
  Rowe’s First Amendment claims against Darden and Holloway are not premised on a theory of
supervisory liability.
4
  The standards for establishing supervisory liability in the Second Circuit and the Fourth Circuit
are not the same. This point is further addressed infra.


                                                   9
Case 3:18-cv-00780-REP Document 33 Filed 08/22/19 Page 10 of 18 PageID# 281



the basis for § 1983 liability. However, these cases also do not actually involve responses to

prison grievances.

       In Fruit, the inmate plaintiffs filed suit against the warden and other officials at their

prison. The plaintiffs were disciplined after refusing to work at the prison’s sewer station – a

dangerous and hazardous job – and their sentence credit earning levels were reduced as

punishment. The plaintiffs appealed this disciplinary decision to the warden, who denied their

appeals and affirmed the punishment imposed for their refusal to engage in unsafe work. The

plaintiffs then filed suit alleging violations of the Eighth and Fourteenth Amendments based on

deliberate indifference to their safety and a violation of due process during the disciplinary

procedure.

       The Fruit court affirmed dismissal of the due process claim, and remanded the case for

further evidence on the Eighth Amendment claim. As to the warden specifically, the Court held

that his active participation in the disciplinary process – not his response to a complaint or

grievance – and his role as a supervisor rendered him potentially liable for the alleged Eighth

Amendment claim. This makes sense in light of the underlying allegation that the inmates were

forced to work in an unsafe condition under threat of punishment, and such punishment was

actually imposed and affirmed by the warden defendant. This is evidence of sufficient personal

involvement in the underlying wrongful conduct, not liability based on a response to a grievance.

       Rowe also relies upon Williams v. Smith – a Second Circuit case – for the proposition that

a supervisory official’s denial of a grievance can support liability for a constitutional violation.

21 F.3d at 501. Williams, however, also did not involve the prison grievance process or a

supervisor’s response to a complaint. Instead, Williams also involved prison disciplinary

procedures and a claim of a due process violation against the prison superintendent who actively




                                                10
Case 3:18-cv-00780-REP Document 33 Filed 08/22/19 Page 11 of 18 PageID# 282



participated in the disciplinary process. In Williams, the superintendent affirmed the plaintiff’s

disciplinary conviction on appeal (despite the plaintiff’s allegations that he was not permitted to

call witnesses in his defense), thereby cementing his participation in the underlying allegations of

a due process violation.

        In both Williams and Fruit, the supervisory defendants actively participated in the

underlying unconstitutional conduct. The warden in Fruit implemented the other defendants’

threat of discipline if the inmates did not work in unsafe conditions. The superintendent in

Williams erroneously affirmed a disciplinary decision when he denied an inmate’s disciplinary

appeal. Both of these defendants actively participated in the conduct that formed the basis of the

plaintiffs’ constitutional claims, which arose during the prison disciplinary process. Their

involvement was not merely limited to responding to after-the-fact grievances about completed

acts.

        These cases are in stark contrast to the facts at issue here. Rowe seeks to hold Darden and

Holloway directly liable for a violation of his First Amendment rights solely based on their

responses to his after-the-fact grievances, not based on their participation in a prison disciplinary

proceeding or in any unlawful behavior.

        Rowe next relies on another case out of the Second Circuit, Amaker v. Hakes, 919 F.

Supp. 127, 131-32 (W.D.N.Y. 1996) to support his proposition that negative responses to

grievances can or should form the basis of liability in a § 1983 case in the Fourth Circuit.

However, Amaker – like the other cases addressed above – is a case involving supervisory

liability and a failure to take action in response to a problem, not simply direct liability for a

negative response to an inmate grievance. This distinction matters because the standards for

supervisory liability in the Second Circuit and the Fourth Circuit are very different.




                                                 11
Case 3:18-cv-00780-REP Document 33 Filed 08/22/19 Page 12 of 18 PageID# 283



       In the Second Circuit, a supervisor may be personally liable for a constitutional violation

by: direct participation in the incident; failure to remedy a wrong after learning about it through a

report or appeal; the creation of a policy or custom permitting violations to occur or continue; or

if he or she was grossly negligent in managing subordinates who permitted unlawful conditions.

Wright, 21 F.3d, 496, 501 (quoting Williams v. Smith, 781 F.2d 319, 323-24 (2d Cir. 1986)). The

Fourth Circuit’s approach is different. See Shaw v. Stroud, 13 F.3d 791, 799 (4th Cir. 1994).

Establishing supervisory liability in the Fourth Circuit requires a showing:

               (1) that the supervisor had actual or constructive knowledge that his
               subordinate was engaged in conduct that posed ‘a pervasive and
               unreasonable risk’ of constitutional injury to citizens like the plaintiff; (2)
               that the supervisor’s response to that knowledge was so inadequate as to
               show ‘deliberate indifference to or tacit authorization of the alleged
               offensive practices,’; and (3) that there was an ‘affirmative causal link’
               between the supervisor’s inaction and the particular constitutional injury
               suffered by the plaintiff.

Id. (internal citations omitted). While a failure to respond to a grievance may be grounds for a

claim based on supervisory liability in the Second Circuit, in the Fourth Circuit, it is not.

       To simply lift the facts of multiple and inapplicable Second Circuit cases and attempt to

use them in support of a claim against prison officials in Virginia – particularly when the claim

does not actually involve supervisory liability at all – is improper, and not a basis for expanding

liability in a case where none exists. Moreover, Rowe’s SAC does not mention the phrase

“supervisory liability.” Instead, he seeks to hold Darden and Holloway directly liable for a First

Amendment violation solely based on their responses to prison grievances in contradiction to

established Fourth Circuit case law. Yet every single one of the above cases upon which Rowe

relies was brought and adjudicated based on a theory of supervisory liability. Rowe’s attempt to

change Fourth Circuit case law regarding supervisory liability is baseless, particularly when he

has not even brought a claim on such a theory.



                                                 12
Case 3:18-cv-00780-REP Document 33 Filed 08/22/19 Page 13 of 18 PageID# 284



       E.      Procedural Due Process Claims Against Carpenter, Darden, and Holloway

       Though it was unclear what type of due process claim Rowe was attempting to bring in

his SAC or which defendants he sought to bring it against, he has now clarified that he is

pursuing a procedural due process claim against Defendants Carpenter, Darden, and Holloway

based on the purported inadequacies of the notice Rowe received when his correspondence was

rejected. Pl.’s Resp. 8-9. His allegations fail to state a claim for a procedural due process

violation.

       In Procunier v. Martinez, 416 U.S. 396 (1974), the United States Supreme Court held

that a prison’s decision to withhold delivery of a particular letter “must be accompanied by

minimum procedural safeguards.” Id. at 418. When an inmate’s outgoing correspondence is to be

rejected, he must be notified and given a reasonable opportunity to protest the decision. Id. His

complaints must be “referred to a prison official other than the person who originally

disapproved the correspondence.” Id. at 418-19; see also Hopkins v. Collins, 548 F.2d 503, 504

(4th. Cir. 1977).

       In Torres v. Johnson, the Western District of Virginia applied this law to a complaint

brought by a Virginia inmate. No. 7:07cv398, 2007 WL 2570217 (W.D. Va. Aug. 31, 2007). In

Torres, the court reviewed the notice, opportunity for protest, and response an inmate received

when he was not permitted to purchase photographs via the mail. Id. at *1. In that case, the

plaintiff was not permitted to even view the offending photographs because, according to prison

officials, the photographs the plaintiff wanted contained nudity, and possession of nude photos

violated the prison operating procedures. The plaintiff filed a grievance about the photos,

received a response quoting the operating procedure that prohibited nude photographs, and his




                                               13
Case 3:18-cv-00780-REP Document 33 Filed 08/22/19 Page 14 of 18 PageID# 285



grievance was ruled unfounded. The plaintiff then appealed to a regional director, who upheld

the decision.

         In evaluating the plaintiff’s due process claim, the court noted the standards in Hopkins

and held that “[i]t is clear from the plaintiff’s submissions to the court that he received

appropriate notice and a reasonable opportunity to challenge the decision to deny his request to

purchase the photographs.” Id. at *3.

         Similarly, in Smalls v. Johnson, the court found no procedural due process violation when

an inmate plaintiff filed suit about six publications he was not permitted to receive based on

prison operating procedures. No. 7:06cv29, 2006 WL 2456343 (W.D. Va. Aug. 21, 2006). In that

case, again, the plaintiff was not permitted to review the publications. Nevertheless, he received

notice of the publications’ rejection along with a citation to the governing operating procedure.

He then filed a grievance. The grievance was ruled unfounded and the plaintiff appealed. The

decision was upheld and the Deputy Director of VDOC, who “determined that the [Publication

Review Committee] had properly disapproved the publications in accordance with DOP 852.” Id.

at *1.

         In reviewing the due process claim, the court again held “it is clear that [Plaintiff] was

afforded adequate procedural protections.” Id. at *4. This was so because the plaintiff was

notified in writing about the publications’ rejection. The publications were then reviewed by a

committee, who concurred in the rejection. The plaintiff then filed a grievance and appealed that

grievance to the highest level. The court found that these facts constituted “appropriate notice, a

reasonable opportunity to challenge [the decision], and an ultimate decision by an uninterested

party who was not privy to the initial determination.” Id.




                                                14
Case 3:18-cv-00780-REP Document 33 Filed 08/22/19 Page 15 of 18 PageID# 286



       In Ballance v. Virginia, another Virginia inmate brought a procedural due process claim

regarding a rejection of his access to incoming publications. 130 F. Supp. 2d 754 (W.D. Va.

2000). In that case, the plaintiff was a convicted sex offender who was not permitted to have

pictures of children in various states of undress. Id. at 756. The plaintiff received an admittedly

delayed notice of the confiscation of the incoming materials which explained that the book and

brochure at issue had been “disapproved because they violated DOP 852, which empowers the

Warden or a designee to review and confiscate any mail containing nude depictions of children.”

Id. The materials were then forwarded to a committee for review and the committee approved

part of the materials for the plaintiff’s possession. The other materials were lost and neither the

committee nor the plaintiff had an opportunity to review them. The court again cited the relevant

standards for the “minimum procedural safeguards” required in this situation and held that the

prison “afforded [Plaintiff] all of these procedural safeguards.” Id. at 759.

       Finally, in Rose v. Higgs, this Court evaluated a similar claim and came to a similar

conclusion. No. 2:16cv479, 2018 WL 3301647 (E.D. Va. July 5, 2018). In Rose, the inmate

plaintiff complained that he was not afforded adequate procedural due process when jail officials

restricted his receipt of an internet printout. Id. at *11. The Court reviewed the relevant standards

and analyzed the facts of the case. The plaintiff in Rose had been previously informed – via the

inmate handbook – that he could not receive internet printouts. When jail officials intercepted

such a printout addressed to the plaintiff, the plaintiff received a “Receipt of Unauthorized Mail

form” advising him that certain items had been “placed into property” and that the sender had

been notified. Id. at *12. He was also informed of his right to appeal this decision, which he did

not do. Id. In light of those facts, the Court determined the plaintiff had suffered no procedural

due process violation.




                                                 15
Case 3:18-cv-00780-REP Document 33 Filed 08/22/19 Page 16 of 18 PageID# 287



       Here, Rowe’s allegations are very similar to those outlined in the cases above. Rowe, like

the other plaintiffs in the above cases, does not allege that Defendants failed to notify him of the

rejection of his correspondence. He apparently does not even take issue with the notice itself

because the information contained in the actual notice is absent from the SAC. Instead, the SAC

only includes Defendants’ responses to Rowe’s complaints, which Rowe himself initiated.

Clearly, Rowe must have received some sort of notice before filing the complaints about his

correspondence. Otherwise, how would he have known to complain? Because Rowe has

included no factual support regarding the actual notice he received, his procedural due process

claim should fail for that reason alone.

        Even if the Court were to consider the procedural due process claim despite the missing

notice element, Rowe simply attempts to claim that the process he did receive – specifically, the

responses to his complaints – was not sufficient. However, the procedural safeguards required

under these facts are “minimum procedural safeguards.” Nothing in Martinez or Hopkins

requires that Rowe be given a detailed explanation of why his correspondence was rejected

during the course of his complaints and appeals. In fact, in almost all of the above cases, the

inmate plaintiffs were not even allowed to review the correspondence or publication at issue

before filing their complaints and grievances. Rowe, on the other hand, as the author of the

material, did know what was contained in the materials. He believed that the materials should not

have been “censored” and he filed a complaint about it. Though his initial informal complaint

received a response from Carpenter, he appealed her response to Darden and then to Holloway.

Rowe received the “minimum procedural safeguards” required in this context. He received

notice of the rejection of his communications. He filed a grievance in protest. His complaint was

reviewed by someone other than Carpenter, the person allegedly involved in the rejection of his




                                                16
Case 3:18-cv-00780-REP Document 33 Filed 08/22/19 Page 17 of 18 PageID# 288



correspondence. Rowe received procedurally adequate due process in light of the requirements

of Martinez and Hopkins. His allegations regarding insufficient notice fail to state a claim for

relief, and Defendants Carpenter, Darden, and Holloway respectfully request dismissal of the

procedural due process claims against them.

                                           Conclusion

       Defendants move for dismissal from the case because Rowe has failed to state a claim

against them for the reasons outlined herein, as well as those addressed in Defendants’

Memorandum. Dkt. No. 30. Rowe’s requests to expand First Amendment liability based on

Darden and Holloway’s responses to his grievances is not consistent with existing Fourth Circuit

case law, and such attempts should not be permitted to proceed.



                                              Respectfully submitted,

                                              HAROLD W. CLARKE, MICHELLE
                                              CARPENTER, NATASHA PERKERSON, T.L.
                                              BIRCKHEAD, T. DARDEN, TRACY RAY, and
                                              GREGORY L. HOLLOWAY


                                     By:             s/Laura Maughan
                                              Laura Maughan, VSB#87798
                                              Assistant Attorney General
                                              Office of the Attorney General
                                              Criminal Justice & Public Safety Division
                                              202 North 9th Street
                                              Richmond, Virginia 23219
                                              Phone: (804) 786-0030
                                              Fax: (804) 786-4239
                                              Email: lmaughan@oag.state.va.us




                                                17
Case 3:18-cv-00780-REP Document 33 Filed 08/22/19 Page 18 of 18 PageID# 289



                                CERFIFICATE OF SERVICE

       I hereby certify that on the 22nd day of August, 2019, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system, which will send a notification of such

filing (“NEF”) to the following: Jeffrey E. Fogel, 913 W. Jefferson Street, Charlottesville,

Virginia, 22902, jeff.fogel@gmail.com, Attorney for Plaintiff.




                                     By:           s/Laura Maughan
                                            Laura Maughan, VSB#87798
                                            Assistant Attorney General




                                               18
